Case 1:19-cv-05959-EK-ST Document 8-2 Filed 12/23/19 Page 1 of 3 PageID #: 69




                       EXHIBIT B
Case 1:19-cv-05959-EK-ST Document 8-2 Filed 12/23/19 Page 2 of 3 PageID #: 70



            CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

       PAVERS & ROAD BUILDERS DISTRICT COUNCIL PENSION FUND
(“Plaintiff’) declares:
       1.      Plaintiff has reviewed a complaint and authorized its filing. Plaintiff has
authorized the filing of a motion for appointment as lead plaintiff.
       2.      Plaintiff did not acquire the security that is the subject of this action at the
direction of plaintiffs counsel or in order to participate in this private action or any other
litigation under the federal securities laws.
       3.      Plaintiff is willing to serve as a representative party on behalf of the class,
including providing testimony at deposition and trial, if necessary.
       4.      Plaintiff has made the following transaction(s) during the Class Period in
the securities that are the subject of this action:
Security                  Transaction                  Date               Price Per Share

                                   See attached Schedule A.

       5.      Plaintiff has not sought to serve or served as a representative party in a
class action that was filed under the federal securities laws within the three-year period
prior to the date of this Certification except as detailed below:
                                             None.

       6.      Plaintiff will not accept any payment for serving as a representative party
on behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such
reasonable costs and expenses (including lost wages) directly relating to the
representation of the class as ordered or approved by the court.
       I declare under penalty of perjury that the foregoing is true and correct. Executed
this        day of                . 2019.
                                             PAVERS & ROAD BUILDERS DISTRICT
                                             COUNCIL PENSION FUND


                                             By:
                                                      Joseph Montelle, Fund Administrator


                                                                                        INFOSYS
    Case 1:19-cv-05959-EK-ST Document 8-2 Filed 12/23/19 Page 3 of 3 PageID #: 71


                                                  SCHEDULEA

                                         SECURITIES TRANSACTIONS

                             ADR

                             Date                       Amount of
                           Acquired                   Shares Acquired    Price

                          08/29/2019                      59,051        $11.42

Prices listed are rounded up to two decimal places.
